10/22/2018. Brother of deported officer wins back his Milwaukee police job | Wisconsin | winonadailynews.com

https://www.winonadailynews.com/news/state-and-regional/wi/ brother-of-deported-officer-wins-back-his-
milwaukee-police-job/article_92bab560-d34a-5e42-ad84-0554fc855646.html

Brother of deported officer wins back his Milwaukee
police job

CARRIE ANTLFINGER | The Associated Press Dec 13, 2007

TRY 1 MONTH FOR 99¢

MILWAUKEE - Officer Alex Ayala knew his little brother was posing as their dead
cousin to work as a police officer.

But should he have reported him?

Former Police Chief Nan Hegerty said he should have told the truth when questioned by
federal agents and fired him for failing to do so.

EXHIBIT
Ie

But the 27-year-old won his job back when the Fire and Police Commission, which

wo ----1268

oversees the department's hiring and firing, heard testimony, deliberated and decided
Wednesday night that he should serve a 10-day unpaid suspension, on top of one

Case 2:16-cv-01089-W Ned 06/21/19 Page 1of 7 Document 86-36

https://www.winonadailynews.com/news/state-and-regional/wi/brother-of-deported-officer-wins-back-his-milwaukee-police-job/article_92bab560-d34a-... 1/4
10/22/2018, Brother of deported officer wins back his Milwaukee police job | Wisconsin | winonadailynews.com

previously ordered.

"The family has expressed great relief," said Darryl Morin, special projects coordinator
for the League of United Latin American Citizens, at the finding.

It doesn't change the status of his 25-year-old brother, Oscar, who was prosecuted
federally for falsely representing himself as an American citizen. An anonymous tipster
reported him to the U.S. Department of Homeland Security in February.

Last month, a judge sentenced Oscar Ayala to a year of probation and ordered him
deported.

"In a sense they'll be losing a son and a brother when Oscar's deported, but at least Alex
will be able to continue to provide for himself and his mother," Morin said.

The brothers have said they lived in a rough neighborhood when their family arrived
from Mexico and went into policing to help the community. Alex Ayala was born in the
U.S. Oscar Ayala was not.

The brothers worked out of the same office on the city's south side, but on different
shifts.

Alex Ayala joined the force as a police aide about a year before his brother. He had been
an officer for five years before the department fired him in September for failing to tell
an immigration agent the truth about his brother's identity. The department gave him a
10-day suspension for withholding the fact his brother had taken his cousin's identity.

In testimony Wednesday, Assistant City Attorney Heidi Galvan said Alex Ayala knew
the department's rule of conduct and it prohibited him from lying in any investigation or
inquiry. / a

 

 

 

She told the commission that he knowingly lied, saying his brother Oscar lived in
Mexico. She said it was reasonable to expect him to tell the truth to federal agents.

“~----1269

Case 2:16-cv-01089-WED Filed 06/21/19 Page 2 of 7 Document 86-36

https://www.winonadailynews.com/news/state-and-regional/wi/brother-of-deported-officer-wins-back-his-milwaukee-police-job/article_92bab560-d34a-... 2/4
10/22/2018, Brother of deported officer wins back his Milwaukee police job | Wisconsin | winonadailynews.com

Ayala's attorney Rachel Pings said the department's rule on truth telling does not apply
because he did not lie in connection to a department investigation. She said lying to

federal agents is a matter for the federal government to prosecute, not the department.

 

 

She argued that an officer can't be held accountable for lying to his wife or having a
beard on his time off and no other officer has been fired for lying during a non-
department investigation.

"When a Milwaukee police officer becomes a Milwaukee police officer, they don't stop
being sons, they don't stop being human beings," she told the commission.

Alex Ayala took the stand and said he didn't consider his statements to the agents to be
part of a police department investigation. He said he didn't know why he lied to federal
agents.

"I have never lied to the police department in any sort of way," he said.

Upon questioning by Pings, Sgt. Heather Wurth of the department's internal affairs, said
Alex Ayala later admitted to her that he lied to agents and then told the truth when she
questioned him.

Oscar Ayala has said he took the name of Jose Morales before his junior of high school.
Alex Ayala said recently that while he got used to calling him that, he also used brother
as a term of affection.

Case 2:16-cv-01089-WED Filed 06/21/19 Page 3 of 7 Document 86-36

https://www.winonadailynews.com/news/state-and-regional/wi/brother-of-deported-officer-wins-back-his-milwaukee-police-job/article_92bab560-d34a-... 3/4
10/22/2018 Brother of deported officer wins back his Milwaukee police job | Wisconsin | winonadailynews.com

"Tt was a different name but he was still the same person so it didn't change a whole lot,"
Alex Ayala has previously said.

Oscar Ayala has said his father helped him change his identity after he told him he
wanted to become a police officer. His cousin had died as a child of stomach cancer.

The family moved from Guadalajara, Mexico in 1992 and lived next to a crack house.
They often heard gunshots and had their home burglarized.

"I wanted to change my neighborhood, to change other people's neighborhoods, so they
could feel safe, you know," Oscar Ayala said last month. "Because I didn't feel safe. I
was pretty passionate about that."

Their sister married a citizen, Alex Ayala was born in the U.S., and their parents were
on their way to becoming permanent residents. But Oscar Ayala said he would have had
to go back to Mexico when he became an adult and possibly wait years to return legally
to become a citizen.

woman 271

Case 2:16-cv-01089-WED Filed 06/21/19 Page 4of7 Document 86-36

https://www.winonadailynews.com/news/state-and-regional/wi/brother-of-deported-officer-wins-back-his-milwaukee-police-job/article_92bab560-d34a-...

4/4
10/22/2018 LULAC-Wisconsin.org
, News Updates

 

Oscar's Story:

Oscar Ayala was born in Mexico and at a young age came to Milwaukee with his parents. They came as undocumented immigrants in search of a better
life. Oscar lived, worked and worshipped here in Milwaukee's Southside, At the age of 15 (still a minor) his father instructed him to start using his
cousin’s name, Jose Morales. His cousin, similar in age was born in the United States and was a United Citizen. Sadly, Jose Morales had passed away
after a struggle with cancer. Jose's father offered his son's identity to Oscar's father, in the hopes that some good could come of his son's death. It
would mean they would no longer need to live in fear, and that his son's legacy would carry on through Oscar. Faced with the possiblity of losing his
son, and with no legal path that would have kept them together, Oscar's father told Oscar that he needed to use this new identity or risk being sent
back to Mexico, away from his family.

Oscar always polite, hardworking, and well liked in the community was always looking to help out. He volunteered in community events and worshipped
at St. Adalbert’s Parish. Frustrated by the crime and violence in the neighborhood where he grew up, he wanted to become a police detective and make
Milwaukee a safer place to raise a family. He graduated high school and joined the police aide program assisting officers in the Milwaukee Police
Department. He then went on to attend and graduate from the police academy, and in 2004 was appointed as a patrol officer in the department.

In February of this year, an anonymous call was placed to Immigration and Customs Enforcement (ICE) officials informing them that Officer Jose
Morales was an undocumented immigrant and that his brother, Alex Ayala was also on the force. An investigation was conducted and found that Jose
Morales was in fact Oscar Ayala and he was detained. He was released upon posting bail, and entered into a plea bargain with the government for using
a false identity. He is awaiting his sentencing hearing on November 26 at 2 p.m. in the Federal courthouse here in Milwaukee.

Q&A:

Why didn’t Oscar’s father petition for his residency legally? The application time would have taken a minimum of 11 years and there would be no
guarantee that it would be approved. During the application time Oscar would have to reside in Mexico away from his family.

Could Oscar have admited his false identity and corrected the situation himself once he became of age? No. Even though Oscar was

instructed to us the identity while a minor, any immigrant that assumes the identity of a U.S. citizen regardless of age, is automatic subject to a lifetime
ban from the United States.

Why did Oscar want to be a police officer? Oscar is a dedicated and principled person who grew up in a neighborhood were there was

rampant crime including multiple shootings, drug abuse and burglaries. This had a major impact on Oscar. He believes strongly in justice and the
justice system. He believed that he could help make Milwaukee a safer place to raise a family.

Why was Oscar willing to risk becoming a police officer if he was undocumented? Oscar is dedicated to helping make Milwaukee a safer
place for families. This risk was minimal compared to the risk that he, and every other police officer must accept. They willingly risk their lives
everyday to serve and protect the people in their community.

How can I help? Oscar and his family can use your support. Please make a donation to the Oscar Ayala fund and start a petition drive today in
support of Oscar and his family (See Below).

Donate Today!

Donations can be sent to:
Oscar Ayala Fund
c/o LULAC Council #326
5007 S. Howell Ave.
Suite 330
Milwaukee, WI 53207.

Please make checks payable to: LULAC #326

Start A Petition Drive Today dbyricht 2007-2016 by LULAC-Wisconsin. All rights reserved.

Click Here to Download | Support Oscar Ayala Petition!

"7-7 --1272

Case 2:16-cv-01089-WED Filed 06/21/19 Page 5of7 Document 86-36

http://www. lulac-wisconsin.org/helposcarayala.html 2/2
10/22/2018 Milwaukee Officer Found To Be Illegal Immigrant

Milwaukee Officer Found To Be Illegal Immigrant ——-

Policeman Had Assumed the Identity of a Dead Cousin

By Kari Lydersen
Washington Post Staff Writer
Monday, June 18, 2007

MILWAUKEE -- Fellow Milwaukee police officers knew him as Jose Morales.

But after an anonymous phone tip this winter, an investigation revealed that the Morales in question is actually
dead, and the officer is a cousin, Oscar Ayala-Cornejo, 24. He is an illegal immigrant from Mexico who had
assumed Morales's identity as a high school student in 1999.

In court papers filed June 15, Ayala-Cornejo agreed to plead guilty to a federal felony charge of falsely claiming
to be a U.S. citizen. Under the plea agreement, he will face six to 12 months in jail. The charges can carry up to
three years in prison and a $250,000 fine. Ayala-Cornejo has agreed to leave the United States after his jail term.
A sentencing date has not been set.

The police department suspended Ayala-Cornejo from his job after he was arrested on May 30 and has now
taken him off the payroll. Brother Alexander Ayala, 26, a U.S. citizen who is an officer in the same South
Milwaukee district, has been placed on administrative duty. Police are reportedly investigating who else may
have known about Ayala-Cornejo's identity.

John Balcerzak, president of the Milwaukee Police Association labor union, said the incident shows that the
department should beef up its background-check process.

"This is a wake-up call to our department and departments around the country," he said. "When I was hired 20
years ago, they went to old neighbors and high school teachers. People are really concerned he was able to do
this, and they feel let down by him."

Department spokeswoman Anne E. Schwartz declined to comment.

Ayala-Cornejo had documentation of his assumed identity, including a driver's license. He attended one high
school using his given name, then switched to another school where he enrolled as Morales and graduated in
2001. That yearbook shows his picture with Morales's name. Ayala-Cornejo could not be reached to comment.

Ayala-Cornejo joined the police department as an aide in 2001. He became an officer in December 2004 and in
2005 was assigned to District 2, a heavily Latino area on the city's South Side, which is also home to many
residents of German and Polish descent.

Latino leaders note that working under someone else's identity is common practice for many of the estimated 12
million undocumented immigrants in the United States.

"Their personhood is not recognized since they don't have the right piece of paper, but they're working and
they're not harming anyone," said Arnaldo Garcia, enforcement and justice program coordinator of the National
Network for Immigrant and Refugee Rights. "It's very typical that a citizen daughter would lend her Social
Security number to her mother so she can work or cousins would use the same driver's license if they look alike.
The problem is that the system is set up to criminalize people for working."

At a Mass devoted to Ayala-Cornejo at St. Adalbert's Catholic Church on June 3, several fellow officers and
relatives described him as hardworking and devoted to his community.

"Like the priest is saying, no one should have to suffer like his family is now," parish secretary Carmen Arenas
Hernandez said. "We pray for all the families in the same situation, and there are a lot."

Case 2:16-cv-01089-WED Filed 06/21/19 Page 6 of7 Document 86736 27 8
http://www.washingtonpost.com/wp-dyn/content/article/2007/06/17/AR2007061701019_pf.html 1/2
1,0/22/2918 Milwaukee Officer Found To Be Illegal Immigrant

But Albert Kroll, 72, a retired school board member washing the sidewalk near the church, said Ayala-Cornejo
and his brother should face consequences. "They were both wrong," he said. "It's amazing that his brother was a
police officer and said nothing."

Balcerzak said the department could suffer consequences.

"This is going to mushroom and cause problems down the road because even when you issue a citation you're
swearing everything in it is true and correct," he said.

"Since he wasn't even who he said he was, that could cause all sorts of problems. Luckily, he hadn't been an
officer for that long."

At a South Milwaukee bar, feelings were mixed.

"If he could sneak into the force, how many others could sneak in?" asked machinist Victor Rivera, 53. "Why
didn't the people who interviewed him make a better investigation of who he really was?"

"This guy was working to support his family," countered Faustino Lopez Aleman, 54, who works in housing
rehabilitation. "If he was a good policeman, he shouldn't be punished. Think of all the corrupt police who get
nothing done, and they're still on the force."

View all comments that have been posted about this article.

© 2007 The Washington Post Company

"7" "==1274

Case 2:16-cv-01089-WED Filed 06/21/19 Page 7 of 7 Document 86-36
http://www.washingtonpost.com/wp-dyn/content/article/2007/06/17/AR2007061701019_pf.html

2/2
